UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
JAMES RAMSEY,                       )
                                    )
                     Petitioner,    )
                                    )
             v.                     )                   Civil Action No. 07-0433 (PLF)
                                    )
ISAAC FULWOOD JR.,                  )
 Chairman, United States Parole     )
 Commission,                        )
                                    )
                     Respondent.1   )
____________________________________)


                            MEMORANDUM OPINION AND ORDER

                This matter is before the Court to determine whether a certificate of appealability

is warranted.2 In a habeas corpus proceeding brought under 28 U.S.C. § 2255 the applicant

cannot take an appeal unless a circuit or a district judge first issues a certificate of appealability

under 28 U.S.C. § 2253(c). See FED . R. APP . P. 22(b)(1). A certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make such a showing, “‘[t]he petitioner need not show that he should

prevail on the merits. . . . Rather, he must demonstrate that the issues are debatable among jurists


        1
              The Court has substituted as the defendant Isaac Fulwood Jr., the current
Chairman of the United States Parole Commission, for former Chairman Michael J. Gaines
pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
        2
                The Court denied petitioner’s petition for a writ of coram nobis or, in the
alternative, for a writ of habeas corpus — which the Court treated as a petition for writ of habeas
corpus — and petitioner appealed the decision to the United States Court of Appeals for the
District of Columbia Circuit. Because this Court neither granted nor denied a certificate of
appealability, the Circuit is holding this matter in abeyance pending notification from this Court
of the issuance of a certificate of appealability, or a statement why a certificate should not issue.
of reason; that a court could resolve the issues [in a different manner]; or that the questions are

adequate to deserve encouragement to proceed further.’” United States v. Mitchell, 216 F.3d

1126, 1130 (D.C. Cir. 2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

               The Court concludes that petitioner has not made a substantial showing that a

constitutional right was denied to him. As illustrated by the Court’s Memorandum Opinion

denying petitioner’s motion, there were no thorny issues of law or disputed facts to be resolved

for or against petitioner. Application of the agreed upon facts to clearly established law showed

the following: Respondent did not violate petitioner’s due process rights by issuing a parole

violator warrant after the full term of petitioner’s sentence because the warrant and its

supplement were issued while petitioner was still on parole; respondent did not

unconstitutionally delay executing the parole violator warrant, when it was not executed until the

expiration of petitioner’s state sentence because due process does not require that a parole

violator warrant be executed until after the expiration of the new (state) sentence, see Moody v.

Daggett 429 U.S. 78, 89 (1976); petitioner received a timely parole revocation hearing under 28

C.F.R. § 2.102(f) because the revocation hearing occurred within ninety days of the Parole

Commission retaking petitioner into custody; and petitioner provided no basis for his allegations

that the warrant and the revocation decision were based upon false information. None of

petitioner’s claims make a substantial showing of a denial of a constitutional right. See 28

U.S.C. § 2253(c)(2).




                                                  2
               Because petitioner’s habeas corpus petition does not present a substantial

constitutional issue, the Court concludes that a certificate of appealability under 28 U.S.C.

§ 2253(c)(2) is not warranted in this case. The Court therefore declines to issue one. The Court

therefore need not reach the question of whether petitioner should be permitted to proceed in

forma pauperis. The Clerk of this Court is directed promptly to notify the Clerk of the court of

appeals of this Memorandum Opinion and Order and to provide a copy to him.



                                              _/s/_________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge
DATE: August 28, 2009




                                                 3